[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1241

                   KENNETH HOWARD, ET AL.,

                   Plaintiffs, Appellants,

                              v.

        STATE OF RHODE ISLAND, WATER RESOURCES BOARD,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

John  W.  Dineen  and  Yesser,  Glasson  &amp;  Dineen  on  brief  for                                                              
appellants.
Jeffrey   B.  Pine,   Attorney   General,  and   Rebecca   Tedford                                                                              
Partington, Assistant Attorney General, on brief for appellee.                  

                                         

                       October 14, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record, we conclude  that appellants' complaint properly  was

dismissed under Fed. R. Civ. P. 12(b)(6) for failure to state

a claim and that their motion to amend the complaint properly

was  denied  as  futile.    We  reach  this   conclusion  for

substantially the same  reasons stated by the  district court

in its Memorandum and Order dated December 31, 1996.  

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-